Citation Nr: 0505375	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2003, for the award of service connection for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947.

This appeal arose from a December 2003 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO), which assigned an effective date of 
September 23, 2003, for service connection for a bilateral 
hearing loss.  The veteran testified at a Travel Board 
hearing before the Board in February 2005.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
hearing loss in January 1981.  He was notified of this 
decision on January 16, 1981.  The veteran did not appeal 
this decision.

2.  The veteran has failed to allege an error of either fact 
or law in the January 1981 rating action.

3.  The veteran filed a claim to reopen his request for 
service connection for a bilateral hearing loss on September 
23, 2003.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the January 1981 rating 
decision has not been demonstrated.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.159 (2004).

2.  The criteria for an effective date earlier then September 
23, 2003, for a grant of service connection for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the veteran was sent a VCAA notice 
letter in October 2003.  This informed him of the evidence 
and information needed to substantiate his claim.  The August 
2004 statement of the case (SOC) informed the veteran of the 
regulation governing effective dates and the February 2005 
supplemental statement of the case informed him of the 
regulations governing clear and unmistakable error.  The 
August 2004 SOC also informed the veteran of 38 C.F.R. 
§ 3.159.  The veteran submitted additional evidence (whose RO 
consideration he waived) and testified at a personal hearing 
in February 2005.  He has not alleged that there is any 
additional evidence that should be obtained.  

In addition, the Board notes that the veteran's main 
contention is that he is entitled to an effective date back 
to the 1980s when he filed a claim for hearing loss which was 
denied by a January 1981 final rating decision.  The only 
means by which an effective date in 1980 for service 
connection for hearing loss could be granted is if the 
veteran were able to show that, but for clear and 
unmistakable error in the January 1981 rating decision, his 
claim for service connection would have been granted at that 
time.  Concerning this, the Board notes that VCAA is not 
applicable to requests for revision of a final decision based 
on clear and unmistakable error because that matter involves 
an inquiry based upon the evidence of record at the time of 
the decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  In the light of the above, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


Applicable laws and regulations

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, the determination will become final and is not 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a).  Previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is special type of error; it is 
an error that the claimant alleges was made in a prior rating 
decision that the claimant did not appeal within the one-year 
time limit for filing an appeal to the Board.  38 U.S.C.A. 
§§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not 
just any error but rather it is the sort of error that, had 
it not been made, would have manifestly changed the outcome 
of the rating decision so that the benefit sought would have 
been granted.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting 
that "[i]t is difficult to see how either failure in 'duty 
to assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on clear and unmistakable error in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant 
to successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 
162, 163 (1994) (noting that pleading and proof are two sides 
of the same coin; if there is a heightened proof requirement, 
there is, a fortiori, a heightened pleading requirement).

When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The RO denied entitlement to service connection for a 
bilateral hearing loss in January 1981.  It was found that 
the veteran's hearing loss existed prior to service and that 
the condition had not increased in severity during service 
beyond its natural progress.

The veteran has alleged, through his statements and his 
hearing testimony, that the RO committed clear and 
unmistakable error in January 1981 when it denied service 
connection for a bilateral hearing loss and that therefore 
the effective date for the award of service connection should 
be the date of his original claim, December 1980.

The evidence that was in the record at the time of the 
January 1981 rating decision included the veteran's service 
medical records.  At the time of his January 1945 entrance 
examination, his hearing test noted that he had hearing loss 
in the right ear.  The service medical records contain no 
indication that he was treated for a hearing loss during 
service.  A whispered voice test conducted at the time his 
December 1946 separation examination noted that his hearing 
was within normal limits.

A private physician, G.N.K., noted in a November 20, 1980 
letter that he had seen the veteran on numerous occasions 
since 1966.  It was commented that the veteran had had a 
hearing loss in the right ear since 1966.  There were no 
audiometer records.  An October 24, 1980 letter from J.L.C., 
M.D., noted that the veteran had a significant hearing loss 
which was of a sensori-neural type.  He then stated the 
following:

It is very difficult for me to explain 
the basis for this only having a single 
audiogram and no other prior audiograms.  
However, this type of hearing loss may be 
associated with noise trauma.  I have 
enclosed a copy of the audiogram for your 
records, but the etiology or reason for 
the hearing loss in the right ear is very 
difficult to say at this time.

The veteran then submitted a claim to reopen his request for 
service connection for a bilateral hearing loss disability on 
September 23, 2003.


Analysis

The veteran has argues that the opinions that he submitted in 
1980 showed that his hearing loss, while preexisting in the 
right ear at the time of entrance into service, may have been 
associated with noise trauma.  Therefore, he argues that this 
evidence had established entitlement to service connection at 
that time.  However, the opinion submitted in 1980 indicated 
that "this type of hearing loss may be associated with noise 
trauma" (emphasis added).  The RO in the January 1981 rating 
decision apparently assigned more probative weight to the 
service medical records, which the RO noted showed hearing 
within normal limits at the time of discharge and the lack of 
any evidence of hearing loss post service until one of the 
1980 statements showed hearing loss as of 1966, nearly twenty 
years after discharge from service, then it assigned to the 
medical evidence submitted in 1980.  The argument that the RO 
should have granted hearing loss in 1981 is, in essence, 
nothing more than disagreement with how the RO evaluated the 
evidence before it in 1981.  Such a disagreement with how the 
facts were weighed or evaluated is not clear and unmistakable 
error.  Russell, 3 Vet. App at 313.

Thus, the veteran is, in essence, requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion, that is, find that that evidence had shown a 
connection between his hearing loss and noise trauma in 
service.  However, as noted above, a request that evidence be 
reweighed or reevaluated is not a valid claim of clear and 
unmistakable error.  Because clear and unmistakable error has 
not been found in the 1981 denial of service connection, this 
decision is final.  38 C.F.R. §§ 3.104(a), 3.105(a).

The evidence shows that the veteran then filed his claim to 
reopen his request for service connection for a bilateral 
hearing loss on September 23, 2003.  A rating action was 
issued in March 2004 which continued the 10 percent 
evaluation for the hearing loss, effective September 23, 
2003.  According to 38 C.F.R. § 3.400(q), when new and 
material evidence is received after final disallowance of a 
claim, the effective date of an award of service connection 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  Based upon the 
evidence of record, the date of receipt of the claim to 
reopen is the correct effective date for the award of service 
connection.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than September 23, 2003, for the award of service connection 
for a bilateral hearing loss.

Finally, the Board notes that the veteran testified at his 
hearing that he did not file an appeal with the January 1981 
rating decision because it was an extremely stressful and 
sorrowful time for him because he was grieving over the death 
of his son.  Although the Board is sympathetic to the sadness 
the veteran must have experienced at that time and since, 
there is no basis in the law for the Board to revisit his 
1981 claim for this reason.  The Board must apply "the law 
as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'"  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).

ORDER

An effective date earlier than September 23, 2003, for 
service connection for a bilateral hearing loss is denied.



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


